Title: To James Madison from William Lee, 27 February 1818
From: Lee, William
To: Madison, James


Respected & very dear Sir.
Washington feby 27. 1818
I take the liberty of sending my account of articles forwarded to you from Bordeaux amounting to $425.3c. from which must be deducted a sum of money you paid to me in 1811 and which I had omitted to credit you with when I sent out from Paris the articles purchased for Mrs. Madison. I believe it was 300$ but as some of my papers have been mislaid I have not been able to come at the sum nor can I find the copies of the Invoices. I therefore beg you will have the goodness to compare my account with the Invoices sent to you at the time.
We heard with great sensibility of the indisposition of your venerable mother and have since been happy to learn she had recovered. Every occurrence relating to you & yours will ever interest us. Mrs. Lee & my daughters look forward to the great pleasure they are to receive in paying their respects to you & Mrs Madison in the course of this year. With the highest veneration I am respected & dear Sir Yours most sincerely
Wm Lee
